    Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 1 of 7 PageID #:409



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


United States of America,               )
                                        )
     Plaintiff,                         )
                                        )
                                        )
     v.                                 )    No. 15 CR 330
                                        )
Alan Gold                               )
                                        )
     Defendant                          )


                       MEMORANDUM OPINION AND ORDER

     Alan Gold is a former investment advisor who pled guilty in

January of 2016 to swindling his clients—several of whom were

friends, and six of whom were elderly individuals whose “harrowing”

testimony   was    presented     at    Gold’s    sentencing—out       of   savings

cumulatively approaching two million dollars. United States v. Gold,

854 F.3d 945, 946 (7th Cir. 2017). Gold pretended to invest these

funds for his clients’ benefit, lulling them into a false sense of

security with bogus paperwork concocted for that purpose, while in

reality, he used his clients’ money to pay his own gambling debts

and other personal expenses. See id. Although Mr. Gold has more than

two years remaining on his within-Guidelines, 75-month sentence, he

seeks an order compelling his immediate release on compassionate

grounds under the First Step Act based on his fear of becoming ill

with COVID-19, or, alternatively, a recommendation that the BOP place
      Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 2 of 7 PageID #:410



him in home confinement for the remainder of his sentence. I deny

his motion for the following reasons.

      A district court is authorized to reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) when it finds that “extraordinary

and compelling reasons warrant such a reduction ... and that such a

reduction is consistent with applicable policy statements issued by

the   Sentencing     Commission.”      The     defendant   bears   the    burden    of

establishing his entitlement to relief under this provision. United

States v. Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020).

      Mr. Gold argues that the public health crisis caused by the

current COVID-19 pandemic, coupled with his heightened individual

susceptibility to the disease based on his age—he is 65—and certain

medical conditions from which he claims to suffer satisfy the

statutory criteria above. Mr. Gold is understandably concerned about

COVID-19, which has claimed upwards of seventy thousand lives in the

United States,1 and which indeed poses a particular threat to older

adults, to individuals with certain preexisting medical conditions

(especially      when   untreated),      and    to   people   living     in   densely

populated environments.2 Nevertheless, I conclude that he has not




1 See COVID-19 Dashboard by the Center for Systems Science and
Engineering (CSSE) at Johns Hopkins University, available at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/b
da7594740fd40299423467b48e9ecf6 (last accessed May 6, 2020).
2 See         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (last accessed May 6, 2020).
                                 2
    Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 3 of 7 PageID #:411



established   his   entitlement      to   relief    based   on   his   individual

circumstances.

     To begin, Mr. Gold is currently housed at FCI Terre Haute, where

there have been no confirmed cases of COVID-19.3 While this certainly

does not mean that no one at the facility has contracted the virus,4

there is no evidence that it has had a significant impact on inmate

health at the facility, or that the situation is, or is likely to

become, out of control. And while the confinement conditions that

Mr. Gold’s attorney describes5—including multiple daily “head counts”

with inmates lined up shoulder-to-shoulder, dormitory-style sleeping

arrangements accommodating a dozen inmates in a cell, and the absence

of hand sanitizer for inmate use—do suggest that it may be difficult




3 See https://www.bop.gov/coronavirus/ (last accessed May 6, 2020).
4 The inadequacy of testing at FCI Terre Haute and throughout the
United States has been widely reported. See, e.g., Abby Goodnough,
Katie Thomas, and Sheila Kaplan, “Testing falls Woefully Short as
Trump     Seeks      an     End     to     Stay-at-Home      Orders,”
https://www.nytimes.com/2020/04/15/us/coronavirus-testing-
trump.html, N.Y. TIMES, April 15, 2020 (last accessed May 5, 2020).
Heather Good, “Union Reps Raise Concerns About Safety Inside Federal
Prison Amid Outbreak,” WTHI-TV 10, March 26, 2020, available at
https://www.wthitv.com/content/news/Union-reps-raise-concerns-
about-safety-inside-federal-prison-amid-outbreak-569141811.html
(last accessed May 5, 2020); Laura Santhanam, “The reason U.S. COVID-
19 numbers aren’t higher? Not enough tests,” PBS NEWS HOUR, March 12,
2020, available at https://www.pbs.org/newshour/health/the-reason-
u-s-covid-19-numbers-arent-higher-not-enough-tests (last accessed
May 5, 2020).
5 I note that Mr. Gold has not substantiated the facts he asserts

with an affidavit or records from FCI Terre Haute. His attorney cites
the “emergency nature” of his motion as the reason he has not offered
medical or disciplinary records; but that does not excuse the absence
of any evidence of Mr. Gold’s claimed medical conditions and the
conditions of his confinement.
                                  3
     Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 4 of 7 PageID #:412



to observe certain of the CDC’s guidelines for protecting against

sickness, others—such as frequent hand-washing and limited face-

touching—are presumably within reach, even while living in close

quarters.6 Moreover, it remains the case that the majority of people

exposed to the coronavirus suffer only mild to moderate to symptoms,

with many showing no symptoms of COVID-19 at all. In other words,

while potential exposure to the virus that causes COVID-19 is not

something to take lightly, it is not tantamount to a death sentence

for any incarcerated individual aged 65 or older, nor does it

“warrant the release of every federal prisoner with health conditions

that make them more susceptible to the disease.” United States v.

Miller, No. 18-CR-30034, 2020 WL 2093370, at *2 (C.D. Ill. May 1,

2020).

     In connection with the latter observation, I note that the

medical issues that Mr. Gold claims render him especially vulnerable

to   COVID-19—pre-emphysema,            high   blood     pressure,      and        high

cholesterol—are common and do not appear to be among those the CDC

has identified as significant risk factors.7 Moreover, Mr. Gold’s

representation      that   the    BOP    has   “improperly     discontinued        his




6 See    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (last accessed May 6, 2020).
7 See         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (identifying “chronic lung
disease or moderate to severe asthma” and “serious heart disease” as
among the serious underlying conditions that increase COVID-19
related risks, especially when left untreated) (last accessed May 5,
2020).
                                  4
     Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 5 of 7 PageID #:413



[hypertension and cholesterol] medication about a month ago on

account of a clerical error” not only lacks evidentiary support, it

implicitly concedes that Mr. Gold has generally received treatment

for these conditions throughout his period of custody. In short, Mr.

Gold has not persuaded me either that he is especially likely to

become seriously ill with COVID-19, or that FCI Terre Haute would be

unable to meet his medical needs if he does contract the illness.

      As     I    have    previously    observed,      “[g]eneral       concerns    about

possible         exposure   to    COVID-19      do   not   meet   the    criteria     for

extraordinary and compelling reasons for a reduction in sentence set

forth      in      the    Sentencing     Commission’s       policy       statement     on

compassionate release, U.S.S.G. § 1B1.13.” United States v. Allegra,

No. 15 CR 243, DN 232 at 7 (N.D. Ill. Apr. 13, 2020), citing United

States v. Eberhart, Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at

*2   (N.D.       Cal.    Mar.   25,   2020)).    Indeed,   even   courts     that    have

expressly taken a “liberal view” of the Sentencing Commission’s

policy statements have denied motions brought by inmates housed in

facilities with no evidence of widespread transmission and whose

individual risk factors were shared by “a host of other prisoners.”

United States v. Pinto-Thomaz, No. 18-CR-579 (JSR), 2020 WL 1845875,

at *2 (S.D.N.Y. Apr. 13, 2020). That is the case here, as Mr. Gold’s

age and the medical issues he describes surely do not set him apart

from many other individuals in custody.




                                             5
       Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 6 of 7 PageID #:414



       Nor do the factors set forth in 18 U.S.C. § 3553(a) militate in

favor of early release. While it may be that Mr. Gold is no longer

in a position to prey upon individuals who entrusted him with their

life savings, the term of incarceration I imposed represents the

sentence I deemed adequate to punish him for the financial ruin he

caused his victims and to promote respect for the law, among other

factors. I am not convinced that ordering his immediate release with

nearly half of that sentence remaining (the BOP lists his projected

release     date    as   June    11,   2022)   is   justified    by   his   claim    of

rehabilitation or his ability to return to his previous home upon

release. The significant time that remains of Mr. Gold’s prison

sentence, as well as his failure to substantiate his claimed medical

issues (none of which was reported in his presentence investigation

report, which, to the contrary, states that he “does not suffer from

any chronic ailments, and has no history of severe illness or

injury”), distinguish him from the defendants in the cases he cites.

See, e.g. United States v. Early, No. 09 CR 282, 2020 WL 2112371, at

*4 (N.D. Ill. May 4, 2020) (granting compassionate release to

diabetic inmate who had previously suffered a heart attack and whose

projected release date was “just seven scant weeks” from the court’s

decision date); United States v. Manning, No. 15 CR 50007 (N.D. Ill.

Apr. 20, 2020) (granting reduction amounting to “six or seven days

off”     the   sentence     of    inmate   suffering     from    multiple     chronic




                                           6
    Case: 1:15-cr-00330 Document #: 98 Filed: 05/06/20 Page 7 of 7 PageID #:415



conditions    including     “high    blood    pressure,      paroxysmal     atrial

fibrillation and tachycardia, and deep vein thrombosis”).

     Finally, Mr. Gold insists that but for a minor infraction he

committed in June of 2019, the BOP would have granted his request

for immediate release to home confinement. Setting aside that the

one-page email he points to does not establish that the BOP would

otherwise have found him eligible for home confinement, one might

reasonably view the infraction itself—Mr. Gold was caught smoking a

cigarette—as casting doubt on his claim of serious “respiratory

issues.” At all events, the BOP evaluated Mr. Gold’s request on the

facts before it. Neither his suggestion that the BOP should have

ignored the cigarette infraction, nor his speculation that the

outcome would have been different if it had, persuades me to urge

the BOP to revisit its decision.



                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: May 6, 2020




                                        7
